Citation Nr: 0720527	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-29 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a concussion.

2.  Entitlement to an initial rating higher than 20 percent 
for left hip arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the ROs in Providence, Rhode Island 
and Cleveland, Ohio.

The Board will decide whether new and material evidence has 
been submitted to reopen the previously denied claim of 
entitlement to service connection for residuals of a 
concussion.  But as will be explained, records show a May 
1993 decision by the RO in Providence determined that service 
connection was warranted for the veteran's left hip arthritis 
and assigned an initial  20 percent disability rating.  And 
in response, he submitted a timely notice of disagreement 
(NOD) in August 1993 to initiate an appeal of that decision, 
requesting a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  The RO, however, never sent him 
a statement of the case (SOC) concerning that issue.  So the 
Board must remand this claim to the RO, rather than merely 
referring it there.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The remand will occur via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify him if 
further action is required on his part.

In August 2006, to support his claims, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.




FINDINGS OF FACT

1.  In a February 1993 decision, the RO, in pertinent part, 
denied the veteran's original claim for service connection 
for residuals of a concussion.  He perfected an appeal of 
that decision, however, during an April 1993 RO hearing he 
withdrew his appeal of that claim.

2.  The additional evidence received since that February 1993 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The RO's February 1993 decision denying the veteran's 
claim for service connection for residuals of a concussion is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial (i.e., material 
evidence).  Kent, 20 Vet App. at 10.  On June 14, 2006, VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The RO sent the veteran an initial VCAA notice letter in 
November 2004.  That letter specifically informed him that he 
needed to submit new and material evidence to reopen his 
claim and explained the particular kind of evidence necessary 
to overcome the prior deficiency.  In October 2005 he was 
again sent a VCAA notice letter which notified him of the 
evidence VA would assist him in obtaining and the evidence it 
was expected he would provide.  The October 2005 letter also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini II 
and Kent.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

This information was provided to the veteran in a March 2006 
letter, so the requirements of Dingess have been satisfied.  
But regardless, since the Board will conclude below that the 
preponderance of the evidence is against reopening his claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  In this 
particular case at hand, fully compliant VCAA notice was not 
provided until after the RO's initial adjudication of the 
claim in April 2005.  So obviously this did not comply with 
the Court's preferred sequence of events.  Nonetheless, in 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

Here, the November 2004 and October 2005 notice letters 
provided the veteran ample opportunity to respond before the 
most recent October 2005 SSOC, wherein the RO readjudicated 
his claim based on the additional evidence that had been 
obtained since the initial rating decision in question and 
SOC.  He responded in October 2005, stating he had previously 
submitted evidence and that any additional evidence he had he 
would supply during his BVA hearing.  He received the 
additional VCAA letter in March 2006 and had the requested 
hearing in August 2006.  During the hearing, it was 
reiterated the type of evidence he needed to submit to reopen 
his claim, and he did not indicate or otherwise suggest there 
is additional evidence that needs to be obtained and 
considered, including in another SSOC.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); see also Prickett, 20 Vet. 
App. at 376.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address 
whether new and material evidence has been received to reopen 
the claim.

Analysis

The veteran claims he sustained a concussion in service 
during a parachute jump in Northern France in 1944, and that 
he has experienced chronic residuals of that injury during 
the many years since - including headaches.

The veteran's initial claim for service connection for 
residuals of a concussion was denied by the RO in February 
1993.  He perfected an appeal of that decision, but later 
during a hearing at the RO in April 1993 withdrew his claim.  
So that February 1993 decision became final and binding on 
him based on the evidence then of record.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103.  This, 
in turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

This preliminary determination of whether there is new and 
material evidence affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation defining what constitutes new and material 
evidence was amended effective August 29, 2001.  See 38 
C.F.R. § 3.156.  Since the veteran's petition to reopen his 
claim was received in November 2004, the amended version of 
38 C.F.R. §3.156(a) applies in his current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1993 
decision included a report from the Office of the Surgeon 
General, which was considered a secondary source of 
information due to the fact that the veteran's service 
medical records (SMRs) were presumably destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri; and VA outpatient treatment records from the 
Providence, Rhode Island outpatient clinic.  The report from 
the Office of the Surgeon General was unremarkable for any 
head injury - including a concussion.  The veteran's 
separation documents confirmed he was stationed in Northern 
France from March 31, 1944 to April 18, 1944.

The VA outpatient records noted treatment for a variety of 
disorders, but did not show any complaints or treatment 
pertaining to a head injury or residuals of that type of 
trauma in particular.  

In December 1992, the veteran filed a claim for service 
connection for residuals of a concussion.  In the February 
1993 rating decision in question, the RO denied his claim 
because his SMRs (that is, at least those available from the 
Surgeon General's Office) did not note any treatment for a 
head injury.  Moreover, the RO determined that, even if he 
was treated for a head injury in service - as alleged, it 
was considered acute and an injury that he eventually 
recovered from, so no chronic residual disability.

The additional evidence received since that February 1993 
decision consists of various statements from the veteran, as 
well as other lay statements, VA outpatient treatment 
records, VA examination reports, copies of operational 
reports for Operational Group Lindsey - the 6th Operational 
Group to France, and the veteran's hearing testimony.  This 
evidence still does not suggest he sustained a concussion 
while in the military or that, even were the Board to assume 
for the sake of argument that he did, he has chronic residual 
disability.  The statements, including his hearing testimony, 
are mere reiterations of the allegations he made in 
December 1992 when originally filing a claim for service 
connection.  So this evidence is not new.  Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence). See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  The VA outpatient treatment records, dated from 
1992 to 2005, and VA examination reports dated in April 1993 
and March 2005 note a self-reported history of a head injury, 
namely a concussion, following a parachute jump during World 
War II.  These VA outpatient treatment records specifically 
show a continuing diagnosis of headaches, but a closer review 
of these records indicate this diagnosis was related to the 
veteran's inability to take certain medication.  His 
persistent headaches were attributed to that side effect, 
not to any injury he may have sustained many years earlier 
while in the military - including in a parachute jump while 
stationed overseas in France.  So this evidence, even if new, 
is not material.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See also Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Additionally, although the veteran has submitted the 
operational reports for the 6th Operational Group to France, 
his participation in Northern France was acknowledged in the 
February 1993 rating decision.  So these records are not new 
because they do not add anything of substance that has not 
already been acknowledged.

For these reasons and bases, the veteran's petition to reopen 
the claim for service connection for residuals of a 
concussion must be denied because new and material evidence 
has not been submitted.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for 
residuals of a concussion is denied.


REMAND

In a May 1993 rating decision the RO granted service 
connection for the veteran's left hip arthritis.  A 20 
percent initial rating was assigned retroactively effective 
from December 9, 1992, the date of receipt of the veteran's 
claim for this condition.

In August 1993, in response to the RO's decision, the veteran 
submitted a NOD requesting a higher initial rating for his 
left hip arthritis.  See Fenderson, 12 Vet. App. at 125-26.  
There were several subsequent exchanges between the RO and 
him, including concerning the submission of additional 
supporting evidence, but he never received a SOC in response 
to his NOD, nor was he ever given an opportunity to perfect 
an appeal to the Board concerning this additional issue by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  So the claim for a higher initial rating for 
left hip arthritis must be remanded to the RO, as opposed to 
merely referred there, for issuance of an SOC and to give the 
veteran an opportunity to perfect an appeal to the Board 
concerning this additional issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).



Accordingly, this claim is REMANDED for the following 
development and consideration:

Send the veteran an SOC concerning the 
issue of his purported entitlement to 
an initial rating higher than 
20 percent for his left hip arthritis.  
He and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on this additional 
issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 
or equivalent statement).  If, and only 
if, he perfects a timely appeal should 
this claim be returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


